            Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 1 of 19



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
__________________________________________
STATE OF CONNECTICUT, MOHEGAN                      )
TRIBE OF INDIANS OF CONNECTICUT,                   )
and MASHANTUCKET PEQUOT TRIBE                      )
                                                   )
                             Plaintiffs,           )
                                                   )
                     v.                            )         No. 1:17-cv-02564-RC
                                                   )
DAVID BERNHARDT, in his official capacity )
As Acting Secretary of the Interior, and the       )
UNITED STATES DEPARTMENT OF THE                    )
INTERIOR,                                          )
                                                   )
                             Defendants,           )
                                                   )
and                                                )
                                                   )
MGM RESORTS GLOBAL                                 )
DEVELOPMENT, LLC,                                  )
                                                   )
                             Intervenor-Defendant. )
                                                   )

                             FIRST AMENDED COMPLAINT

                                         Introduction

       1.        This action arises out of Plaintiffs’ submission of an amendment to the

gaming compact adopted as secretarial procedures of the Plaintiff Mashantucket Pequot Tribe

for review and approval by the Secretary of the Interior (“the Secretary”). Rather than

approving or disapproving the amendment, as required by the Indian Gaming Regulatory Act

(“IGRA”), 25 U.S.C. § 2701 et seq., and its implementing regulations, the Secretary

“returned” it to the Plaintiffs. Defendants’ failure to approve the amendment was a direct

result of undue political influence and is arbitrary, capricious and otherwise not in accordance

with the law. Thus, Plaintiffs seek a declaration that Defendants’ inaction is arbitrary and
            Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 2 of 19



capricious and injunctive relief requiring the Secretary to comply with the law by approving

the amendment and publishing the approval in the Federal Register.

                                            Parties

       2.        Plaintiff State of Connecticut (“State”) is a sovereign state of the United

States. The Attorney General brings this action on behalf of the State of Connecticut at the

request of Governor Dannel P. Malloy to protect the interests of the state. Conn. Gen. Stat. §

3-5.

       3.        Plaintiff Mashantucket Pequot Tribe (“Pequot Tribe” or “Tribe”) is a

federally recognized Indian tribe, and, pursuant to the IGRA, it currently operates “Class III”

gaming in Connecticut in accordance with a tribal-state gaming compact that was selected by

a mediator and prescribed as procedures by the Secretary. Notice of the prescribed procedures

or compact was published in the Federal Register at 56 Fed. Reg. 24,996 (May 31, 1991).

        4.       Defendant David Bernhardt, the Acting U.S. Secretary of the Interior, is

 sued in his official capacity. Pursuant to the IGRA, the Secretary and his delegates are

 charged with reviewing tribal-state compacts and amendments thereto governing Class III

 gaming on tribal land and approving or disapproving of said compacts and amendments.

 Secretary Zinke is responsible for the actions and omissions described in this Complaint.

       5.        Defendant U.S. Department of the Interior is an administrative agency of the

United States responsible for administering and executing IGRA’s requirements. The

Department includes the Office of Indian Gaming and the Secretary’s delegates, such as

Michael Black, former Acting Assistant Secretary for Indian Affairs (“AS-IA”). The

Department is responsible for the actions and omissions described in this Complaint. The

Department has an address at 1849 C Street, N.W., Washington, D.C. 20240.




                                                  2
             Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 3 of 19



        6.        Pursuant to the IGRA and other federal statutes, Congress has entrusted the

Secretary and the Department with the duty of carrying out Congress’s goals of promoting

tribal economic development and self-governance and executing the federal government’s

trust responsibility to Indian nations.

        7.        Defendant/Intervenor MGM Resorts Global Development, LLC (“MGM”) is

a commercial casino operator and an employer, inter alia, in the State of Nevada.

        8.        In granting MGM’s motion to intervene on September 29, 2018, the Court set

certain conditions on the intervention. Doc. 59.

                                      Jurisdiction and Venue

        9.        This Court has jurisdiction over this action under 28 U.S.C. § 1331 (federal

question statute) because it arises under the laws of the United States; 28 U.S.C. § 1362

because this is a civil action by a tribe arising under the laws of the United States; and the

Mandamus and Venue Act, codified at 28 U.S.C. § 1361, because Plaintiffs seek an order to

direct the Defendants to act as required by federal law.

        10.       This suit alleges that the Department and the Secretary have failed to act in

accordance with the IGRA. Accordingly, the Defendants have consented to suit under the

Administrative Procedure Act, 5 U.S.C. § 702.

        11.       The requested relief is available under the Administrative Procedure Act, 5

U.S.C. §§ 701-706, the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202, and the

Mandamus and Venue Act, 28 U.S.C. § 1361.

        12.       Venue is proper pursuant to 28 U.S.C. § 1391(e) because (a) a substantial part

of the events, actions, and/or omissions giving rise to the claims in this complaint occurred in

this judicial district, and/or (b) the Defendants reside in this judicial district.




                                                    3
          Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 4 of 19



                            Statutory and Regulatory Background

        13.      IGRA, 25 U.S.C. §§ 2701-2721, provides a comprehensive regulatory

framework for gaming activities on Indian lands which seeks to protect the interests of tribes

and support tribal economic development and self-sufficiency.

        14.      IGRA provides that Indian tribes may conduct Class III gaming on Indian

lands in accordance with gaming compacts with states in which those lands are located,

including mediator-selected compacts that are initially issued as procedures. Pursuant to

IGRA, the Secretary has the authority to approve these compacts under strict deadlines and

conditions.

        15.      Pursuant to the IGRA and its implementing regulations, the Secretary may

only disapprove a compact or amendment for three reasons: (i) it violates the IGRA, (ii) it

violates any other provision of Federal law that does not relate to jurisdiction over gaming on

Indian lands, or (iii) it violates the trust obligations of the United States to Indians. See 25

U.S.C. § 2710(d)(8)(B); 25 C.F.R. § 293.14; see also 25 U.S.C. § 2710(d)(7)(B)(vii)(I)

(providing that the Secretary “shall prescribe,” in consultation with the relevant Indian tribe,

procedures which are consistent with a mediator selected-compact, IGRA, and relevant

provisions of State law).

        16.      Once a compact or amendment is affirmatively approved or deemed approved

by operation of law, IGRA and its implementing regulations provide that the Secretary “shall

publish in the Federal Register notice of any Tribal-State compact that is approved, or

considered to have been approved[.]” 25 U.S.C. § 2710(d)(8)(D) (emphasis added).




                                                   4
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 5 of 19



       17.      The Secretary must publish such notice of approval in the Federal Register

within 90 days from the date the compact is received by the Office of Indian Gaming. 25

C.F.R. § 293.15(b).

       18.      A compact or amendment takes effect on the date that notice of its approval is

published in the Federal Register. 25 U.S.C. § 2710(d)(3)(B); 25 C.F.R. § 293.15(a).

       19.      The Secretary has no authority to avoid IGRA’s Federal Register publication

requirement by placing an approved compact or amendment in limbo. 25 U.S.C. §

2710(d)(8)(D); 25 C.F.R. § 293.15. The Secretary has no authority to refuse to publish notice

of an approved or deemed approved compact or amendment in the Federal Register. Id.

                                   Factual Background

        20.   This action involves the “AGREEMENT BETWEEN THE

 MASHANTUCKET PEQUOT TRIBE AND THE STATE OF CONNECTICUT,” dated

 July 20, 2017 and related Memorandum of Understanding also dated July 20, 2017

 (“Tribal-State Agreement”) submitted for review and approval to Federal Defendants

 pursuant to the IGRA and its implementing regulations. The Tribal-State Agreement was

 received by Federal Defendants on August 2, 2017.

       21.      The Tribal-State Agreement amends a mediator-selected tribal-state gaming

compact between the Tribe and the State of Connecticut that the Secretary reviewed and

approved and, with minor technical amendments, published notice of in the Federal Register

on May 31, 1991 (“Secretarial Procedures”). The Tribal-State Agreement is consistent with

the Secretarial Procedures, IGRA, and relevant provisions of Connecticut law.

       22.      The Secretarial Procedures themselves contain clear direction as to how the

State and Tribe may modify or amend the terms of the Secretarial Procedures. Section 17 of




                                               5
          Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 6 of 19



the Secretarial Procedures states: “The terms and conditions of this Compact shall not be

modified, amended or otherwise altered except by written agreement of both parties and

enactment as set forth in sub-section (a).” Sub-section (a) provides that “This Compact shall

be effective upon publication of notice of approval by the Secretary of the Interior of the

United States in the Federal Register in accordance with 25 U.S.C. Section 2710(d)(3)(B).”

       23.      In 1994, pursuant to IGRA, the Secretary also approved a gaming compact for

the Mohegan Tribe of Indians of Connecticut (the “Mohegan Tribe”), a federally recognized

Indian tribe (“Mohegan Compact”). Notice of that approval was published in the Federal

Register at 59 Fed. Reg. 65,130 (Dec. 16, 1994). The amendment provision in the Mohegan

Compact is identical to the amendment provision in the Secretarial Procedures.

       24.      In or about 2015, the Pequot Tribe and the Mohegan Tribe (collectively,

“Tribes”) began to consider amending their respective compacts and related Memoranda of

Understanding between the Tribes and the State to clarify that the Tribes’ operation of a joint

venture commercial gaming facility outside of either Tribe’s Indian lands would not alter or

compromise the Tribes’ existing arrangements with the State.

       25.      On April 12, 2016, the Tribes advised the Department’s Office of Indian

Gaming that they had formed a joint venture for the purpose of constructing and operating a

commercial gaming facility in Connecticut, and asked the Office to review and provide

technical assistance to their draft agreements to amend their respective compacts including the

Tribal-State Agreement.

       26.      On April 25, 2016, the Department determined in a letter that the Tribe’s

April 12, 2016 materials “generally confirms that a proposed State of Connecticut (State) law

authorizing a new State-regulated casino would not violate the Tribe’s existing exclusivity




                                                 6
          Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 7 of 19



arrangement if the casino is jointly and exclusively owned by the Tribe and the Mohegan

Tribe.” The Department did not identify any needed modifications of the Tribal-State

Agreement to obtain approval or any additional information that would be required by the

Department. The Mohegan Tribe received a materially identical letter from the Department.

        27.     In light of a 2017 opinion issued by the Connecticut Attorney General, the

Tribes sought further technical assistance from the Office of Indian Gaming on April 19,

2017.

        28.     On May 12, 2017, the Department again issued a letter to the Pequot Tribe

which stated that the Department “confirm[s] that the current Administration supports the

views expressed in the [April 25, 2016] technical assistance letter.” The Department also

emphasized that “[t]he proposed State legislation provided to us, could enhance rather than

diminish the Tribes’ exclusivity rights.” Id. Again, the Department did not identify any

needed modifications of the Tribal-State Agreement to obtain approval or any additional

information that may be needed to review and approve. The Mohegan Tribe received a

materially identical letter from the Department.

        29.     Throughout this period from April 2016 through the summer of 2017, the

Tribes’ representatives had numerous in-person and telephonic meetings with Department

officials both in the Obama and Trump Administrations in which the Tribes were assured by

Department officials that once they submitted the Mohegan Compact Amendment and the

Tribal-State Agreement the Department would approve them.

        30.     On or about June 27, 2017, the Connecticut General Assembly passed Public

Act 17-89, which authorized the Tribes’ joint venture to operate a casino in East Windsor




                                                   7
          Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 8 of 19



Connecticut, subject to certain conditions including amendment of each Tribe’s Compacts and

associated MOUs.

        31.     MGM reportedly spent $3.8 million dollars lobbying in Connecticut in 2018

to oppose PA 17-89. See Mark Paznoikas, MGM Spends $3.8 Million Lobbying in Hartford

But win in Washington, Connecticut Mirror (02/02.2018), available at:

https://ctmirror.org/2018/02/02/mgm-spends-3-8m-lobbying-in-hartford-but-wins-in-

washington/.

        32.     Relying on the Department’s repeated assurances that the Tribal-State

Agreement would not violate the existing exclusivity arrangement and would be approved, the

Tribe formally submitted the Tribal-State Agreement for approval of the Department,

pursuant to IGRA and its implementing regulations, and were both received by the

Department on August 2, 2017. At the same time, the Mohegan Tribe submitted to the

Department an agreement materially similar to the Tribal-State Agreement. These requests

for approval are attached as Exhibit 1.

        33.     The Tribal-State Agreement was approved and executed by the appropriate

authorities of the Pequot Tribe in accordance with the applicable tribal laws and the

Secretarial Procedures. It was also approved and executed by the appropriate authorities of the

State of Connecticut under the Constitution and laws of the State of Connecticut.

Accordingly, the Tribal-State Agreement as submitted to the Defendants are validly entered

into.

        34.     On or about August 11, 2017, Department officials once again orally notified

the Tribes that approval of the Tribal-State Agreement and the Mohegan agreements was

forthcoming in the coming days.




                                                8
          Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 9 of 19



       35.      On or about August 15, 2017, the Tribe met with Associate Deputy Secretary

(“ADS”) Cason and ADS Cason confirmed that the Department had no issues or questions

regarding the Tribal-State Agreement and would approve it along with the amendment to the

Mohegan Compact.

       36.      On or about August 21, 2017, the Tribe re-confirmed with the Department

that the Department had no issues or questions regarding the Tribal-State Agreement and it

would be approved.

       37.      On or about September 8, 2017, Department officials advised the Tribes that

the Department had prepared draft approval letters.

       38.      Consistent with the idea that approval was imminent, on September 11, 2017,

Troy Woodward, Senior Policy Advisor of Office of Indian Gaming, circulated electronic

“draft approval” letters of “the edited letters for Pequot and Mohegan.” This September 11,

2017 letter is attached as Exhibit 2.

       39.      However, despite the Department’s repeated affirmations to the Tribe that the

Tribal-State Agreement would be approved and widespread acknowledgment among the

Department’s experts that there was no basis to disapprove the Tribal-State Agreement, the

Department ultimately buckled under undue political pressure from both Senator Dean Heller

(R-NV) and Representative Mark Amodei (R-NV-02).

       40.      According to the Center for Responsive Politics, MGM is the single largest

contributor since 2005 to Senator Heller. Upon information and belief, Senator Heller has on

numerous occasions attempted to use his political influence to achieve MGM’s business

objectives.




                                               9
           Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 10 of 19



          41.   Senator Heller has previously attempted to prevent the Tribes from moving

forward with their project. When MGM became aware in 2016 that the Tribe was considering

the Tribal-State Agreement, Senator Heller proposed an amendment to a defense bill that

would have prevented Indian tribes from operating commercial casinos in the same state

where they operate casinos on a reservation. See S. 4586, 114th Cong. (2016). The

amendment failed.

          42.   Upon information and belief, Senator Heller directly pressured Secretary

Zinke to do what was necessary to stop the Tribes’ joint venture casino project during a

private dinner at a steakhouse in Las Vegas, Nevada, on or about July 30, 2017.

          43.   During this same time frame, ADS Cason told the Tribes that members of

Congress were starting to pressure the Department to not approve the forthcoming Tribal-

State Agreement but he also assured the Tribes that the Department had no intent to reverse

course.

          44.   Upon information and belief, MGM also provides and has consistently

provided large contributions to Representative Amodei. Representative Amodei, on MGM’s

behalf, has opposed the Tribal-State Agreement.

          45.   Upon information and belief, on or about September 13, 2017, Representative

Amodei summoned ADS Cason to his congressional office for a meeting that lasted no less

than an hour. Upon information and belief, Representative Amodei pressured the Department

to change its position.

          46.   Upon information and belief, on or about September 14, 2017, Senator Heller

called ADS Cason to further pressure the Department to disapprove the Tribal-State

Agreement.




                                               10
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 11 of 19



       47.      Following that call, upon information and belief, Secretary Zinke visited the

White House to meet with Deputy Chief of Staff Rick Dearborn who, exerting Executive-

level pressure, requested the Department to not approve the Tribal-State Agreement.

       48.      Upon information and belief, Senator Heller made another call to Secretary

Zinke on the morning of September 15, 2017—just hours before the Department was set to

issue its decision to the Tribe—to provide additional political pressure compelling the

Department to withhold approval of the Tribal-State Agreement.

       49.      In response to the extraordinary political pressure placed on Department

officials principally by Senator Heller and Congressman Amodei, the Department abruptly

reversed over 17 months of consistent assurances to the Tribes that the Tribal-State

Agreement and the Mohegan Compact Amendment would be approved and, instead, sent

materially identical letters to the Tribes (hereinafter referred to as the “September 15, 2017

Letters”), in which the Department purported to “return” the Tribal-State Agreement and the

Mohegan Compact Amendment to “maintain the status quo” because action was “premature

and likely unnecessary.” The Department’s conclusory letter did not explain the Department’s

rationale or provide any reasoning for the decision.

       50.      The Department further stated that there was “insufficient information upon

which to make a decision,” even after repeatedly assuring the Tribe that no additional

information was needed.

       51.      The September 15, 2017 Letters did not state what additional information the

Department needed.

       52.      The September 15, 2017 Letters stated that “action is unnecessary” because

the Tribes had “entered into an agreement with the State whereby they have agreed the




                                                 11
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 12 of 19



exclusivity provisions will not be breached.” However, the Department did not explain why

approval was unnecessary in light of the provisions in Section 17 of the Secretarial

Procedures.

       53.      Additionally, the Department expressly carbon copied both Senator Heller

and Representative Amodei on the September 15, 2017 Letters. No one else was copied on

the September 15, 2017 Letters. The September 15, 2017 Letters are attached as Exhibit 4.

       54.      Knowing that this unfounded reversal in course and supposed “return” of the

Tribal-State Agreement was unsupported by law or fact, Secretary Zinke refused to take calls

from the Tribes regarding the Department’s decision, which, upon information and belief, he

dubbed the “MGM matter.”

       55.      On the same day that the Tribes received the September 15, 2017 Letter,

Pequot Chairman Butler sent a letter to the Department stating, inter alia, that “[w]e

confirmed weeks ago with the Department that the Department required no further

information to complete its review of our Compact amendments. There is no justification

under the Indian Gaming Regulatory Act for the Department to take any action other than

approval of the Compact amendments.” This September 15, 2017 Letter is attached as Exhibit

5.

       56.      In April 2018, the Department’s Inspector General confirmed that it was

investigating the Department’s conduct in handling the Tribes’ request to approve the Tribal-

State Agreement and the Mohegan Compact Amendment.

       57.      Additionally, on February 1, 2018, POLITICO published an article

chronicling the events leading up to the Department’s unexpected decision, including MGM’s

lobbying efforts and undisclosed meetings between Nevada’s congressional representatives




                                                12
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 13 of 19



and key Department officials, and raised questions as to whether the Department’s decision-

making process was ultimately tainted by political and private interests. See Juliano, Nick.

Zinke’s agency held up Indians’ casino after MGM lobbying, POLITICO (Feb. 1, 2018),

available at https://www.politico.com/story/2018/02/01/zinkes-indian-casino-interior-312671;

see also Juliano, Nick. Interior rejected staff advice when scuttling tribes’ casino, documents

suggest, POLITICO (Apr. 20, 2018), available at

https://www.politico.com/story/2018/04/22/tribes-casino-approval-trump-zinke-494541.

Other media outlets have also published similar stories, which accounts are incorporated

herein by reference. See, e.g., Greenwood, Max. Interior Dismissed Experts’

Recommendations in Blocking Tribes’ Casino: Report, The Hill (Apr. 22, 2018), available

at https://www.google.com/amp/s/thehill.com/regulation/lobbying/384340-interior-dismissed-

experts-recommendations-in-blocking-tribes-casino%3famp; Rein, Lisa et al., HUD

Appointee, Abruptly Moved to Lead Interior Dept.’s Watchdog Unit Amid Zinke Probe, The

Washington Post (Oct. 16, 2018) (reporting the Secretary met with lobbyists for MGM and

overruled recommendation from Department staff, raising questions of improper political

influence), available at https://www.washingtonpost.com/politics/hud-political-appointee-

abruptly-moved-to-lead-interiors-watchdog-office-amid-ongoing-investigations-into-

zinke/2018/10/16/30de03b4-d164-11e8-83d6-

291feead2ab1_story.html?utm_term=.3e57545f52c3; Zapotsky, Matt, et al., Justice Dept.

Investigating Whether Zinke Lied to Inspector General, The Washington Post (Jan. 3, 2019)

(discussing a DOJ investigation into whether former Secretary Zinke lied to the Department’s

inspector general investigators in the context of their inquiry into his involvement with the

subject matter of this case), available at https://www.washingtonpost.com/world/national-




                                                13
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 14 of 19



security/justice-dept-investigating-whether-zinke-lied-to-inspector-

general/2019/01/03/6c9dea06-0eac-11e9-84fc-

d58c33d6c8c7_story.html?utm_term=.787823f14f03.

        58.       On June 1, 2018, the Department published notice in the Federal Register that

Mohegan’s amendments to its Compact and MOU had been deemed approved. 83 Fed. Reg.

25484 (June 1, 2018).

        59.       The Tribal-State Agreement, despite being materially identical to the

agreement between the State and the Mohegan Tribe that was approved, has still not been

approved or published in the Federal Register.

        60.       The Defendants have not articulated a satisfactory, reasoned explanation for

their action with respect to the Tribal-State Agreement, particularly for their disparate

treatment of the Tribal-State Agreement and the Mohegan Amendment, which are

functionally identical.

                                        COUNT I

              Defendants’ Inaction in Failing Approve the Tribal-State Agreement
               and Publish Notice of its Approval Was Arbitrary and Capricious

        61.       The foregoing allegations are re-alleged and incorporated by reference as if

restated fully herein.

        62.       Under the IGRA, Defendants are obligated to approve or disapprove a

compact or amendments to a compact if that compact violates the IGRA, any provision of

Federal law that does not relate to jurisdiction over gaming on Indian lands, or the trust

obligations of the United States to Indians. 25 U.S.C. § 2710(d)(8)(B).

        63.       The Tribal-State Agreement submitted by Plaintiffs did not violate the IGRA,

Federal law, or the trust obligations of the United States.



                                                 14
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 15 of 19



        64.      Defendants were legally required to either affirmatively approve the Tribal-

State Agreement or disapprove of it for one of the articulated reasons.

        65.      If approved, defendants were also legally required under to publish notice of

approval of the Tribal-State Agreement in the Federal Register. 25 U.S.C. § 2710(d)(8)(D).

        66.      In failing to affirmatively approve Plaintiffs’ Tribal-State Agreement,

Defendants’ inaction was arbitrary and capricious in violation of 5 U.S.C. § 706(2)(A)

because there is no legitimate basis to treat as approved the identical Mohegan Compact and

not approve the Tribal-State Agreement. Treating agreements which function identically in

the real world differently is the very definition of arbitrary and capricious.

        67.      In failing to publish notice of approval of the Tribal-State Agreement in the

Federal Register, Defendants’ inaction was arbitrary and capricious in violation of 5 U.S.C. §

706(2)(A).

        68.      Accordingly, Plaintiffs seek a declaratory judgment that the Defendants’

failure to approve the Tribal-State Agreement and failure to publish notice of approval was

arbitrary and capricious, and not in accordance with law and an order mandating publication

of the Tribal-State Agreement as an approved gaming amendment forthwith.

                                        COUNT II

         The Department’s Failure to Approve the Tribal-State Agreement Was
    a Result of Undue Political Influence And Accordingly, Arbitrary and Capricious

        69.      The foregoing allegations are re-alleged and incorporated by reference as if

restated fully herein.

        70.      Congressional interference by the Nevada delegation and the White House

tainted the administrative process.




                                                 15
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 16 of 19



       71.      Extraneous facts impermissibly intruded into the calculus of considerations of

the decision-makers, which resulted in prejudice to Plaintiffs.

       72.      Defendants’ sudden change in position and “return” of the submitted Tribal-

State Agreement was motivated in whole, or in part, by improper and undue political

influences, pressures, and considerations that were directed at Defendants’ key decision-

makers. Absent those improper and undue political influences, pressures, and considerations,

Defendants would have approved the Tribal-State Agreement.

       73.      Because Defendants’ “return” of the Tribal-State Agreement was motivated in

whole, or in part, by political influence, Defendants’ actions were arbitrary, capricious, an

abuse of discretion, and not in accordance with law.

       74.      Plaintiffs seek a declaratory judgment that the Defendants’ “return” of the

submitted Tribal-State Agreement was agency action or inaction that was arbitrary,

capricious, an abuse of discretion, and not in accordance with law, and an order setting aside

the agency action and remanding the action to Defendants with instructions to approve the

Tribal-State Agreement and publish it in the Federal Register forthwith.

                                       Prayer for Relief

       WHEREFORE, Plaintiffs respectfully request that the Court:

       1.      Declare that the Defendants’ inaction in failing to approve or consider

approved the Tribal-State Agreement to be arbitrary and capricious;

       2.      Order a remand to the Department with a mandate to approve the Tribal-State

Agreement and directing the Secretary to publish forthwith notice of approval of the Tribal-

State Agreement in the Federal Register;




                                                 16
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 17 of 19



       3.      Issue an order or writ compelling the Secretary to immediately publish notice

of approval of the Tribal-State Agreement in the Federal Register;

       4.      Retain jurisdiction until the Defendants have completed their court-ordered

obligations; and

       5.      Grant Plaintiffs such further and additional relief as the Court may determine is

just and proper.



Dated: February 20, 2019                     Respectfully submitted,

                                             KILPATRICK TOWNSEND &
                                             STOCKTON LLP

                                             /s/ Keith M. Harper
                                             Keith M. Harper, Bar No. 451956
                                             KHarper@kilpatricktownsend.com
                                             Catherine F. Munson, Bar No. 985717
                                             cmunson@kilpatricktownsend.com
                                             607 14th Street, N.W., Suite 900
                                             Washington, D.C. 20005
                                             Telephone: 202-508-5800
                                             Facsimile: 202-508-5858

                                             Attorneys for Plaintiff
                                             Mashantucket Pequot Tribe


                                             STATE OF CONNECTICUT

                                             /s/ Mark. F. Kohler
                                             Mark F. Kohler
                                             Assistant Attorney General
                                             Mark.Kohler@ct.gov
                                             Michael K. Skold
                                             Assistant Attorney General
                                             Michael.Skold@ct.gov
                                             Connecticut Office of the Attorney General
                                             55 Elm Street, P.O. Box 120
                                             Hartford, CT 06141-0120
                                             Telephone: 860-808-5020



                                                17
Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 18 of 19



                            Facsimile: 860-808-5347

                            Attorneys for Plaintiff
                            The State of Connecticut




                              18
         Case 1:17-cv-02564-RC Document 73 Filed 02/20/19 Page 19 of 19



                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2019, I electronically filed the foregoing First

Amended Complaint with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                                   /s/ Keith M. Harper
                                                   Keith M. Harper, Bar No. 451956
                                                   KHarper@kilpatricktownsend.com
                                                   KILPATRICK TOWNSEND &
                                                   STOCKTON LLP
                                                   607 14th Street, N.W., Suite 900
                                                   Washington, D.C. 20005
                                                   Telephone: (202) 508-5800




                                                  19
